Citation Nr: 1742039	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran initially filed a claim for entitlement to service connection for a bilateral hearing loss disability in November 2014. A rating decision issued by the RO in December 2015 denied the Veteran's claim. Prior to the December 2015 rating decision becoming final, the Veteran again filed a claim for bilateral hearing loss in February 2016. Another rating decision denying entitlement to service connection for bilateral hearing loss was issued in April 2016, and in April 2016, the Veteran filed a Notice of Disagreement with the February 2016 rating decision. As there was no final decision prior to the Veteran filing a new claim for bilateral hearing loss in February 2016, new and material evidence is not necessary to reopen the Veteran's claim. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104.

A Statement of the Case, issued by the RO in March 2017, continued to deny service connection for the Veteran's bilateral hearing loss disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is not shown to be causally related to any disease, injury, or incident in service, was not continuous since service, and was not shown to a compensable degree within one year of service.



CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection- Bilateral Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran contends that he has bilateral hearing loss that he attributes to exposure to acoustic trauma during service, including exposure to gunfire. He indicated he did not wear ear protection while in service.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.
The Veteran meets the requirements of a hearing loss disability for VA purposes. On the authorized VA audiological evaluation in December 2015, pure tone thresholds, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
25
50
40
45
LEFT
35
50
45
50
55

The Veteran's speech recognition score was 72 percent in the right ear and 64 percent in the left ear.

The Veteran's claims file also includes audiological testing at the East Tennessee State University Audiology and Speech-Language Pathology Clinic in July 2014.  At this evaluation, pure tone thresholds, in decibels, for the Veteran's ears were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
30
50
40
40
LEFT
40
50
45
45
55

Hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

Service treatment records (STRs) do not reflect any complaints, treatments, or diagnoses of right ear hearing loss. The Veteran had essentially normal hearing when he entered service. The audiometric testing results in April 1963 showed pure tone threshold levels, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15
10
10
-
15
LEFT
0
0
0
-
10

The Veteran's STRs also include audiometric testing at his exit examination in March 1969, which showed pure tone threshold levels, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
0
0
-
-5
LEFT
-5
-5
10
-
-5

The Veteran's records from his service in the Reserves also show additional audiometric testing in April 1974. This testing showed pure tone threshold levels, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
0
5
-
5
LEFT
10
5
5
-
5

As evidenced by the April 1963, March 1969, and April 1974 audiometric testing, the Veteran did not have a hearing loss disability during service, at discharge from service, or within the first five years after his discharge from active service. Additionally, the Veteran's treatment records indicate he first reported hearing loss in January 2005, approximately 36 years after his discharge from service. As a result, service connection for bilateral hearing loss cannot be presumed, as there is no competent evidence of sensorineural hearing loss within one year following service discharge.

There is also not evidence of continuity of symptomatology. Although the Veteran reported exposure to loud and constant noises during service, the STRs do not indicate any complaints of hearing loss in service, and at his exit examination, the Veteran's hearing was assessed as normal. Additionally, audiometric testing in April 1974, five years after discharge from active service, showed that the Veteran did not have hearing loss. Furthermore, as noted above, the Veteran's treatment records indicate he did not begin reporting hearing loss until January 2005, approximately 36 years after discharge from service.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran is competent to report being around loud noises in service. The Veteran specifically cited his exposure to gunfire and loud trucks, and he noted that he did not use ear protection in service. The Board finds these incidents in service to be credible examples of acoustic trauma in service.

However, the Board finds no positive nexus between the in-service acoustic trauma and the Veteran's current hearing loss. The Veteran was afforded a VA examination in December 2015 to determine the nature and etiology of his hearing loss. The examiner opined at this examination that the Veteran's current hearing loss was less likely than not attributable to service because the STRs indicate his hearing was normal when he was discharged from service and his hearing was still normal five years after his active duty service. 

The Board acknowledges VA treatment records indicating the Veteran had an audiological evaluation in January 2005. At this evaluation, the treatment provider opined that the Veteran's hearing loss was at least as likely as not related to unprotected military noise exposure. This evaluation did not include results from any audiological testing completed at the time of the evaluation, and there was no rationale for the provided opinion. Rather, the opinion seems to be based only on the noise exposure history provided by the Veteran. Additionally, there is no indication the treatment provider had considered the Veteran's STRs in rendering the opinion.  

The Board finds the December 2015 VA examiner's opinion as to the etiology of the Veteran's bilateral hearing loss to be more probative as it was done in combination with audiological testing, a complete history from the Veteran, and a thorough review of the Veteran's claims file, including the Veteran's STRs indicating that he did not have hearing loss when he was discharged from service.

Absent a nexus between the in-service acoustic trauma and the Veteran's current hearing loss, service connection cannot be granted.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.







ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


